Citation Nr: 0603389	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  04-18 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to the retroactive award and payment of 
educational benefits under Chapter 35, Title 38, United 
States Code for the appellant's pursuit of an apprenticeship 
program for the period from October 11, 1999 to November 16, 
2002.  



REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel



INTRODUCTION

The veteran had active service from January 1968 to October 
1968.  He has been adjudicated permanently and totally 
disabled due to service-connected disability since August 
1996, and the appellant is his son.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 decision of the St. Louis 
Education Center.  


REMAND

The appellant's education folder contains a VA Form 21-22, 
Appointment of Veterans Service Organization as Claimant's 
Representative, in favor of the Wisconsin Department of 
Veterans Affairs, executed by the appellant in July 1996.  
This remains in effect, as it has not been withdrawn or 
revoked.  38 C.F.R. § 20.602 (2005).  However, the accredited 
representative has not been notified of any of the 
proceedings in this appeal, as is legally required.  See 
38 C.F.R. §§ 19.25, 19.30 (2005).  The representative must be 
provided an opportunity to review the file and submit a 
Statement of Accredited Representation in Appealed Case on 
the appellant's behalf.  

Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for the following 
action:

Forward the education file to the 
Milwaukee, Wisconsin RO for review and 
comment by the Wisconsin Department of 
Veterans Affairs.

After taking any action necessitated by the representative's 
response, return the case to the Board for appellate 
consideration. 

Although no action is required of the appellant unless he 
receives further notice, he has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

